 

CTRONICALLY PILED

UNITED STATES DISTRICT COURT Wise !
SOUTHERN DISTRICT OF NEW YORK ye FS TEU

 

TERRI SIMMONS,
Plaintiff,
ORDER
Vv.
19 CV 10388 (VB)
CITY OF MOUNT VERNON; COUNTY OF : '
PUTNAM; NICOLE MURPHY; in her official
and individual capacities; PENNY BECKMAN,

in her official and individual capacities; :

PUTNAM/NORTHERN WESTCHESTER cn nied

BOARD OF COOPERATIVE EDUCATIONAL : Cham ei/Fa th

SERVICES; and MOUNT VERNON CITY ,; te Of Vincent 1, 5| u

SCHOOL DISTRICT,

 

On May 5, 2021, plaintiff, who is proceeding pro se and in forma pauperis, filed a motion
for appointment of pro bono counsel to assist her in responding to defendants’ motion to dismiss
the amended complaint (“AC”). On May 6, 2021, plaintiff responded pro se to defendants’
motion to dismiss the AC. Accordingly, on May 12, 2021, the Court denied plaintiff’s request as
moot. (Doc. #27).

By declaration dated May 26, 2021, plaintiff requests the Court reconsider its May 12,
2021, Order denying her motion for appointment of pro bono counsel to assist her in responding
to defendants’ motion to dismiss the AC. (Doc. #50).

As an initial matter, defendants’ motion to dismiss the AC is fully briefed. Because the
Court does not intend to reopen briefing on defendants’ motion, plaintiff’s request is moot.

In addition, the Court has considered the type and complexity of this case, the merits of
plaintiffs claims, and plaintiff’s ability to present the case. At this time, the Court does not find
any exceptional circumstances in plaintiff’s case that would warrant the appointment of counsel
to assist her in responding to defendants’ motion to dismiss the AC. See 28 U.S.C. § 1915(e)(1);
Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989).

Finally, as the Court stated in its May 12, 2021, Order, it will consider plaintiffs request
for the appointment of pro bono counsel to assist her more-generally in this action after it decides
defendants’ motion to dismiss the AC. In other words, it will take into consideration plaintiff’s
request and circumstances when it rules on the merits of defendants’ motion.

Accordingly, plaintiff’s request for reconsideration of the May 12, 2021, Order is
DENIED. ~

Defendants. : !
* |

 
The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: May 28, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 

 
